Case 2:21-cv-01403-DRH-AKT Document 1-2 Filed 03/17/21 Page 1 of 4 PageID #: 40




                                  B
Case 2:21-cv-01403-DRH-AKT Document 1-2 Filed 03/17/21 Page 2 of 4 PageID #: 41
                                                      — Mortgage Note

               CONSULT YOUR LAWYER BEFORE SIGNING THIS INSTRUMENT—THIS INSTRUMENT SHOULD BE USED BY LAWYERS ONLY.




                                         MORTGAGE NOTE

 $ 250,000.00
 Dated October 4, in the year 2019
 New York , New York
 FOR VALUE RECEIVED,
 SALTZ PROPERTY MANAGEMENT, INC., a New Jersey Corporation
 promise(s) to pay to CROSBY JMW, EEC, a Delaware limited liability company

 or order, at 145 Old Army Road, Scarsdale, New York 10583

 or at such otlier place as may be designated in writing by the holder of this note, the principal sum
 of TWO HUNDRED FIFTY THOUSAND ($250,000.00)                     dollars, lawful money of the United States of America.



 with interest thereon to be computed from the date hereof, at the rate of THREE (3%) per centum
 per annum and to be paid on the earlier of: (i) the 4* day of October in the year 2022; (ii) the sale of the premises or
 (iii) the refinance of the premises (collectively the "Maturity Date"), next ensuing and thereafter
 when the entire principal balance shall immediately bcome due and payable.

 If any action or proceeding be commenced (except an action to foreclose this mortgage or to collect the debt secured
 hereby) to which action or proceeding the mortgagee is made a party, or in which becomes necessary to defend or
 uphold the lien of this mortgage, all sums paid by the mortgagee for the expense of any litigation to prosecute or
 defend the rights and lien created by this mortgage (including reasonable counsel fees) shall be paid without Notice
 by the mortgagor, together with interest thereon, at the rate of twenty-four (24%) percent per annum and any such
 sum and the interest thereon shall be a lien on said premises, prior to any right, or title to, interest in, or claim upon,
 said premises attaching or accruing subsequent to the lien of this mortgage, and shall be deemed to be secured by this
 mortgage. In any action or proceeding to foreclose this mortgage, or to recover or collect the debt secured thereby,
 the provisions of law respecting the recovering of costs, disbursements, and allowances shall prevail unaffected by
 this covenant.

 This mortgage and note secured hereunder have each been duly made and executed pursuant to a resolution of the
 Board of Directors/Shareholders of the mortgagor.

 IT IS HEREBY EXPRESSLY AGREED, that the said principal sum evidenced by this note shall become due at
 the option of the holder thereof on the happening of any default or event by which, under the terms of the mortgage
 securing this note, said principal sum may or shall become due and payable; also, that all of the covenants, conditions
 and agreements contained in said mortgage are hereby made part of this instrument.

 Presentment for payment, notice of dishonor, protest and notice of protest are hereby waived.

 This note is secured by a mortgage made by the maker to the payee of even date herewith, on property situate in the
 County of Suffolk at 51 Blackwatch Court, Southampton, New York 11968
  Case 2:21-cv-01403-DRH-AKT Document 1-2 Filed 03/17/21 Page 3 of 4 PageID #: 42


ACKNOWLEDGEMENT TAKEN IN NEW YORK STATE                                                           ACKNOWLEDGEMENT TAKEN IN NEW YORK STATE


State of New York, County of NEW YORK, ss:                                                        State of New York, County of


On the 4"'         day of October in the year 2019. before me, the                                On the           day of           in the year         . before me. the
undersigned, personally appeared TUNIESA SIMMONS-DOZIER                                           undersigned, personally appeared

       , personally known to me or proved to me on the basis of                                          , personally known to me or proved to me on the basis of
satisfactory evidence to be the individual(s) whose name(s) is (are)                              satisfactory evidence to be the individual(s) whose name(s) is (are)
subscribed to the within instrument and acknowledged to me that                                   subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their capacity(ie^                                       he/she/they executed the same in his/her/their capacity(ies), and that
by his/her/their signature(s) on the instrument, the indivig                                      by his/her/their signature(s) on the instrument, the individual(s), or
the person upon behalf of which the in                                                            the person upon behalf of which the individual(s) acted, executed the
instrument. CHARLES L WESTER                                                                      instrument.
        Notary Public, State of New Yoi
             Reg. No. 02iV!E5000288
            Qualified in Kings County
      Commission EtgjiresAug. 10,20 t~l.

ACKNOWLEDGEMENT BY SUBSCRIBING WITNESS                                                            ACKNOWLEDGEMENT TAKEN OUTSIDE NEW YORK
TAKEN IN NEW YORK STATE                                                                           STATE


State of New York, County of                           , ss:                                      *State of         , County of          , ss:
On the               day of                in the year                , before me, the            *(Or insert District of Columbia, Territory. Possession or Foreign
undersigned, a Notary Public in and for said State, personally                                    County)
appeared             , the
subscribing witness to the foregoing instrument, with whom I am                                   On the         day of        in the year        , before me            the
personally acquainted, who, being by me duly sworn, did depose and                                undersigned personally appeared
say that he/she/they reside)s) in
                                                                                                  Personally known to me or proved to me on the basis of satisfactory
(if the place of residence is in a city, include the street and street number if any. thereof):   evidence to be the individual(s) whose name(s) is (are) subscribed to
that he/she/they know(s)                                                                          the within instrument and acknowledged to me that he/she/they
                                                                                                  executed the same in his/her/their capacity(ies), that by his/her/their
to be the individual described in and who executed the foregoing                                  signature(s) on the instrument, the individual(s) or the person upon
instrument; that said subscribing witness was present and saw said                                behalf of which the individual(s) acted, executed the instrument, and
                                                                                                  that such individual make such appearance before the undersigned in
execute the same; and that said witness at the same time subscribed                               the
his/her/their name(s) as a witness thereto

                                                                                                  (add the city or political subdivision and the state or country or other
                                                                                                  place the acknowledgement was taken).
                             Mortgage Note




                                                                                                  SECTION: 210.00

                                                                                                  BLOCK: 02.00
Title No.                                                                                         LOT: 011.011

                                                                                                  COUNTY OR TOWN: SOUTHAMPTON
              SALTZ PROPERTY MANAGEMENT INC.
                                            TO
                               CROSBY JMW, LLC

                                                                                                                          RETURN BY MAIL TO:

                             DISTRIBUTED BY


                          YOUR TITLE EXPERTS
          The Judicial Title Insurance Agency LLC
          800-281-TITLE (8485) FAX: 800-FAX-9396
Case 2:21-cv-01403-DRH-AKT Document 1-2 Filed 03/17/21 Page 4 of 4 PageID #: 43
